DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on01/22/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 5-7, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2006/0184042; hereinafter Wang), in view of Towfiq et al. (US 8, 323, 201; hereinafter Towfiq), in view of Lindekugel et al. (US 2011/0087107, hereinafter Lindekugel). 
Regarding claims 1 and 18-19, Wang discloses a method and system for photoacoustic tomography.  Wang shows a device for optoacoustic imaging of an object (see “photoacoustic” in title, and par. [0005] states that photoacoustic tomography is also referred to as optoacoustic tomography) comprising an irradiation unit having a light source (see 104 in fig. 1), the irradiation unit irradiating a region of interest of the object with electromagnetic radiation (par. [0058] states the focusing devices 112 is connected to the output of pulse laser 106 and focuses the one or more laser pulses onto a surface of tissue 114 so as to penetrate the tissue and illuminate a target; see fig. 1) and a detection unit having focused transducers (see “...spherically focused ultrasonic transducer...” in par. [0047]; see “...the recording the received acoustic pressure waves...from the focused ultrasonic detector...” in par. [0051]; par. [0058] states that the system comprises one or more ultrasonic transducers 112; see “...cylindrically focused transducer array 808” in par. [0075]; also see 808 in fig. 8), the detection unit detecting acoustic generated in the region of interest of the object upon irradiation with the electromagnetic radiation (par. [0058] states that the one or more transducers 112 are focused on target and receive acoustic wave induce in the target by one or more laser pulses), the detection unit comprises one detection element having one focus point (see “acoustic lens 810” in par. [0075] and fig. 8, the acoustic lens would have at least one focus point).  Furthermore, Wang shows that the one focus point corresponding to focal points of the focused ultrasound transducer (fig. 8 shows that the acoustic lens 810 is placed in front of the focused linear 
But, Wang fails to explicitly state that the one or more focus points of the one or more detection elements act as virtual point-like apertures in that only the acoustic waves that pass through the one or more focus point can be detected by the one or more detection elements and the one or more focus points of the one or more detection elements corresponds to the respective focal point, an intermediate surface arranged between the one focus point and the object, wherein the intermediate surface is in physical contact with the object during the imaging of the object, wherein the intermediate surface creates a fixed distance between the one focus point and a surface of the object, and wherein the fixed distance remains constant throughout the data acquisition process. 
The Examiner notes that the specification of the current Application discloses using lenses to implement virtual point like apertures (see par. [0032] of the PG Pub. version of the specification), therefore, the claim limitation “virtual point like apertures” has been interpreted as that using acoustic lenses for focusing purpose and the lenses itself act as the virtual point like apertures .  Towfiq teaches the one or more focus points of the one or more detection elements act as virtual point-like apertures in that only the acoustic waves that pass through the one or more focus point can be detected by the one or more detection elements (fig. 8B and par. [0074] shows multi focal lenses 81-85 which are placed in front of each of the 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Wang by replacing the lens of Wang with the multi focal lenses to implement the one or more focus points of the one or more detection elements act as virtual point-like apertures in that only the acoustic waves that pass through the one or more focus point can be detected by the one or more detection elements, as taught by Towfiq to block out unwanted acoustic reflection from the subject and only detect the wanted acoustic reflection, and provided greater flexibility in azimuthal and elevational focusing. 
But, Wang and Towfiq fail to explicitly state an intermediate surface arranged between the one focus point and the object, wherein the intermediate surface is in physical contact with the object during the imaging of the object, wherein the intermediate surface creates a fixed distance between the one focus point and a surface of the object, and wherein the fixed distance remains constant throughout the data acquisition process.
Lindekugel discloses a spacers for use with an ultrasound probe.  Lindekugel teaches an intermediate surface (see 40 in fig. 9A and 11, 90 in fig. 15) arranged between the focus point and the object (elements 40 in fig. 9A and 11, 90 in fig. 15 would be in between the focus point and the object since the focus point is in the probe of Wang and Towfiq), wherein the intermediate surface is in physical contact with the object during the imaging of the object (see fig. 1B), wherein the intermediate surface creates a fixed distance between the focus point and a surface of the object (see 48 in fig. 2; par. [0034]), and wherein the fixed distance remains constant throughout the data acquisition process (see par. [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modify the invention of Wang and Towfiq to include an intermediate surface arranged between the one focus point and the object, wherein the intermediate surface is in physical contact with the object during the imaging of the object, wherein the intermediate surface creates a fixed distance between the one focus point and a surface of the object, and wherein the fixed distance remains constant throughout the data acquisition process, as taught by Lindekugel to avoid compression at the region of interest which provided better imaging. 
Regarding claim 2, Wang, Towfiq and Lindekugel disclose the invention substantially as described in the 103 rejection above, furthermore, Wang shows the focus point and the irradiation unit being enclosed in a portable arrangement or unit (par. [0018] states “The photoacoustic sensor can be incorporated into a system that includes a pulsed laser and an electronic system that records and processes the received acoustic or pressure waves. The system can be used in a table top, portable, hand-held or catheter configuration”).
Regarding claim 5, as stated above, Lindekugel teaches an intermediate surface (see 40 in fig. 9A and 11, 90 in fig. 15).  Regarding the limitations “maintain the object in a stable position relative to the intermediate surface such that the object cannot be moved in relation to the intermediate surface during the optoacoustic imaging of the object" is directed to the intended use of the invention.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Therefore, as taught, the combined invention disclosed by Wang and Lindekugel is capable of performing the functions as set forth by applicant.  Also, see MPEP 2114.

Regarding claim 6, Wang, Towfiq and Lindekugel disclose the invention substantially as described in the 103 rejection above, but not clear with regards to wherein the focus point are located a distance of less than 2 mm from the intermediate surface or the surface object, however, it would have been obvious design choice and routine to one of ordinary skill in the art to have the distance less than 2mm because discovering the optimum or workable range is routine to one of ordinary skill in the art.
Regarding claim 7, regarding the limitations “each of the one or more focus point exhibiting a divergent field of view in which acoustic waves are collected" is directed to the intended use of the invention.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Therefore, as taught, the combined invention disclosed by Wang, Towfiq and Lindekugel is capable of performing the functions as set forth by applicant.  Also, see MPEP 2114.
Regarding claim 15 and 16, Wang, Towfiq, and Lindekugel discloses the invention substantially as described in the 103 rejection, furthermore, Towfiq teaches wherein the virtual point like apertures allow acoustic waves to pass through (see claims  1 and 7), and wherein the virtual point-like apertures are located such that a major part of an intensity of the acoustic wave at the detection unit passes through the virtual point like appertures before being detected (see claims 1 and 7).
Regarding claim 17, Wang, Towfiq and Lindekugel disclose the invention substantially as described in the 103 rejection above, furthermore, Wang shows that the device being a hand held device (par. [0018] states “The system can be used in a table top, portable, hand-held or catheter configuration”).
Regarding claim 20, Wang, Towfiq, and Lindekugel discloses the invention substantially as described in the 103 rejection, furthermore, Towfiq teaches wherein said virtual point like apetures are implemented using acoustic lenses (see Fig. 8b and par. [0074]).

Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2006/0184042; hereinafter Wang), in view of Towfiq et al. (US 8, 323, 201; hereinafter Towfiq) , in view of Lindekugel et al. (US 2011/0087107, hereinafter Lindekugel) as applied to claim 1 above, and further in view of Witte et al. (US2013/0039147; hereinafter Witte, See IDS dated 11/08/2016).
Regarding claims 13 and 14, Wang, Towfiq and Lindekugel disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state an acoustic reflector.
Witte discloses photoacoustic imaging.  Witte teaches an acoustic reflector (see 104 in fig. 26), and the reflector is transparent to light (fig. 26 shows light 110 is transmitting through reflector 104).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using a deflection element in the invention of Wang and Lindekugel, as taught by Witte, to be able to provide desired focusing. 
Regarding the limitations in claim 13 “for deflecting the focus points of the detection elements such that the focus points can be positioned at different lateral locations outside of the region of interest" is directed to the intended use of the invention.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Therefore, as taught, the combined invention disclosed by Wang, Towfiq, Lindekugel and Witte is capable of performing the functions as set forth by applicant.  Also, see MPEP 2114.

Response to Arguments
The previous claim rejection under 35 USC 112 (b) to claims 1, 15, 16 and 18 has been withdrawn in view of Applicant’s amendment to the claims. 
Applicant’s arguments with respect to prior art rejection have been considered but are moot because the arguments do not apply to any of the rejection being used in the current Office action.  The Examiner has provided new prior art Towfiq to address the claim limitation of the one or more focus points of the one or more detection elements act as virtual point-like apertures in that only the acoustic waves that pass through the one or more focus point can be detected by the one or more detection elements (fig. 8B and par. [0074] shows multi focal lenses 81-85 which are placed in front of each of the transducer elements which the lens would act as “virtual point like apertures; claims 1 and 7 states the lens receives focused ultrasound echoes from the subject).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHDEEP MOHAMMED/             Examiner, Art Unit 3793